Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: In [0049], reference character 61 has been used to designate both first metal layer and light transmission aperture. Appropriate correction is required.
Drawings
4.	Figs. 2, 3, and 4 of the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4)  because reference character 61 has been used to designate both first metal layer and light transmission aperture. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (US 20220067340 A1).
	Regarding claim 1, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses a display device, comprising: 
a substrate (substrate SUBS) provided with a plurality of pixel units (each pixel unit comprising R, G, and B sub-pixels and sensor pixel S); 
wherein each of the pixel units comprises at least two sub-pixels with different colors (R, G, and B sub-pixels) and a fingerprint recognition component (sensor pixel S, including a photo sensor OPD; [0182] and [0271]), and an orthographic projection of the fingerprint recognition component (fingerprint sensor OPD) in the pixel unit on the substrate (substrate SUBS) does not overlap with an orthographic projection of the sub-pixels (R, G, and B sub-pixels) in the pixel unit on the substrate (substrate SUBS); 
a pixel defining layer (pixel defining layer BNK; [0281] and [0283]-[0284]) disposed on the substrate (substrate SUBS) and provided with a plurality of pixel openings (pixel openings AP3) corresponding to sub-pixels (R, G, and B sub-pixels) in the pixel units and a plurality of first imaging apertures (pixel defining layer BNK comprising a plurality of imaging apertures) corresponding to fingerprint recognition components (sensor pixels S, each including a photo sensor OPD) in the pixel units; and 
a light shielding layer (light shielding layer BM; [0292]) disposed on a side (top side) of the pixel defining layer (pixel defining layer BNK) away from the substrate (substrate SUBS) and provided with a plurality of second imaging apertures (light shielding layer BM comprising a plurality of imaging apertures) corresponding to the first imaging apertures (the plurality of imaging apertures formed by the pixel defining layer BNK); 
wherein the first imaging apertures (imaging apertures formed by the pixel defining layer BNK) and the second imaging apertures (imaging apertures formed by the light shielding layer BM) are configured to image a fingerprint onto the fingerprint recognition components (sensor pixels S, each including a photo sensor OPD).

Regarding claim 2, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 1, further comprising: an encapsulation layer (encapsulation layer ENCAP) on the side of the pixel defining layer (pixel defining layer BNK) away from the substrate (substrate SUBS), and a touch layer (touch sensor layer TS; [0292] and [0119]) on a side (top side) of the encapsulation layer (encapsulation layer ENCAP) away from the substrate (substrate SUBS); wherein the light shielding layer (light shielding layer BM) is on the touch layer (touch sensor layer TS).

Regarding claim 3, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 2, wherein the touch layer only comprises a first metal layer (Figs. 40 and 29-34; touch sensor layer comprises a single metal layer TS), and the light shielding layer (light shielding layer BM) is on the first metal layer (metal layer TS); or the touch layer comprises a first metal layer and a second metal layer stacked on the side of the encapsulation layer away from the substrate, and the light shielding layer is on the first metal layer or the light shielding layer is on the second metal layer (alternative limitation, therefore, it is interpreted as optional and is not treated on the merits).

Regarding claim 4, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 1, further comprising: an encapsulation layer (encapsulation layer ENCAP) between the pixel defining layer (pixel defining layer BNK) and the light shielding layer (light shielding layer BM), and a touch layer (touch sensor layer TS) between the encapsulation layer (encapsulation layer ENCAP) and the light shielding layer (light shielding layer BM); wherein the touch layer (touch sensor layer TS) is provided with a plurality of light transmission apertures (touch sensor layer TS comprising a plurality of light transmission apertures) corresponding to the first imaging apertures (imaging apertures formed by the pixel defining layer BNK).

Regarding claim 12, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 2, wherein the first imaging apertures (imaging apertures formed by the pixel defining layer BNK), the second imaging apertures (imaging apertures formed by the light shielding layer BM) and the light transmission apertures (light transmission apertures formed by the touch sensor layer TS) are same in size (e.g., Fig. 40).

Regarding claim 13, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 2, further comprising: anodes (anode AND) in the pixel openings (pixel opening AP3) of the pixel defining layer (pixel defining layer pixel defining layer BNK), a light emitting layer (light emitting layer EL) between the anodes (anode AND) and the encapsulation layer (encapsulation layer ENCAP), and cathodes (cathode CAT) between the light emitting layer (light emitting layer EL) and the encapsulation layer (encapsulation layer ENCAP).

Regarding claim 14, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 4, further comprising: anodes (anode AND) within the pixel openings (pixel opening AP3) of the pixel defining layer (pixel defining layer pixel defining layer BNK), a light emitting layer (light emitting layer EL) between the anodes (anode AND) and the encapsulation layer (encapsulation layer ENCAP), and cathodes (cathode CAT) between the light emitting layer (light emitting layer EL) and the encapsulation layer (encapsulation layer ENCAP).

Regarding claim 15, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 1, further comprising: a drive circuit (TFT circuit) between the substrate (substrate SUBS) and the fingerprint recognition components (photo sensor OPD); wherein the drive circuit comprises a thin film transistor (TFT circuit) electrically connected to the fingerprint recognition components (photo sensor OPD).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 5-6 are rejected under 35 U.S.C. 103 as unpatentable over Han (US 20220067340 A1) in view of Ju (US 20190237521 A1).
Regarding claim 5, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 4, Han discloses wherein the light shielding layer is a black matrix layer BM, but does not disclose wherein the black matrix layer BM is made of a black polymer. However, Ju (e.g., Figs. 1-4) discloses a display device similar to that disclosed by Han, wherein the black matrix layer 210 is made of a black polymer ([0026] and [0075]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the black polymer material as taught by Ju to the black matrix layer as taught by Han, which would effectively shield incident light.

Regarding claim 6, Han in view of Ju disclose the display device according to claim 5, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device further comprising: a flat layer (planarization layer PLN2) between the touch layer (touch sensor layer TS) and the light shielding layer (light shielding layer BM).

9.	Claims 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Han (US 20220067340 A1) in view of Jo (US 20180182819 A1).
Regarding claim 7, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 4, Han discloses wherein the display device further comprises a flat layer (planarization layer PLN2) between the touch layer (touch sensor layer TS) and the light shielding layer (light shielding layer BM). Han also discloses wherein the light shielding layer is a black matrix layer BM, but does not disclose wherein the black matrix layer BM is made of metal. However, Jo (e.g., Figs. 6 and 8) discloses a display device similar to that disclosed by Han, wherein the black matrix layer BM is made of metal ([0121]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the metal material as taught by Jo to the black matrix layer as taught by Han, which would effectively block incident light.

Regarding claim 8, Han in view of Jo disclose the display device according to claim 7, Jo (e.g., Figs. 6 and 8) discloses the display device further comprising: a buffer layer (layer INS2) between the flat layer (layer INS1) and the light shielding layer (light shielding layer BM). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Jo to the display device of Han. The combination/motivation would be to provide a light shielding layer to effectively block incident light.

10.	Claims 9-10 rejected under 35 U.S.C. 103 as unpatentable over Han (US 20220067340 A1) in view of Hatsumi (US 20220173174 A1).
Regarding claim 9, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 2, but does not disclose the microlensesas claimed. However, Hatsumi (e.g., Figs. 3-5) discloses a display device similar to that disclosed by Han, further comprising: microlenses (e.g., Fig. 5B; microlens 146) on a side (top side) of the light shielding layer (light shielding layer 158) away from the substrate (substrate 151), wherein an orthographic projection of the microlenses (e.g., Fig. 5B; microlens 146) on the substrate (substrate 151) covers an orthographic projection of the second imaging apertures (light shielding layer 158 comprising a plurality of imaging apertures) on the substrate (substrate 151). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the microlens as taught by Hatsumi to the display device of Han. The combination/motivation would be to improve a light collection for optical detection.

Regarding claim 10, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 4, but does not disclose the microlensesas claimed. However, Hatsumi (e.g., Figs. 3-5) discloses a display device similar to that disclosed by Han, further comprising: microlenses (e.g., Fig. 5B; microlens 146) on a side (top side) of the light shielding layer (light shielding layer 158) away from the substrate (substrate 151), wherein an orthographic projection of the microlenses (e.g., Fig. 5B; microlens 146) on the substrate (substrate 151) covers an orthographic projection of the second imaging apertures (light shielding layer 158 comprising a plurality of imaging apertures) on the substrate (substrate 151). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the microlens as taught by Hatsumi to the display device of Han. The combination/motivation would be to improve a light collection for optical detection.

11.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Han (US 20220067340 A1) in view of Moon (US 20120168796 A1).
Regarding claim 11, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 1, further comprising: annular shielding structures (shielding structures BLS) disposed respectively around the first imaging apertures (imaging apertures AP4) and arranged in contact with the pixel defining layer (pixel defining layer BNK); wherein a material of the annular shielding structures (e.g., Fig. 39; shielding structures BLS formed of black material) is the same as that of the pixel defining layer (e.g., Fig. 39; pixel defining layer BNK formed of black material), Han does not disclose wherein a thickness of the annular shielding structures is 1um to 3um. However, it is well known in the art the thickness of the black material must be greater than at least 1um, otherwise, it would result in light leakage and therefore could not effectively shield or block the light. The examiner cites Moon as a reference. Moon (e.g., Figs. 2-3) disclose a display device, wherein a thickness of a black light shield layer is 1um to 5um to prevent a light leakage ([0055]).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Moon to the display device of Han so as to provide a light shielding structure to effectively suppress a light leakage to the optical sensor.

12.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Han (US 20220067340 A1) in view of Bok (US 20210367020 A1).
Regarding claim 16, Han (e.g., Fig. 40, some features of Fig. 40 are referred to Figs. 1 and 29-39) discloses the display device according to claim 1, further comprising: a polarizer (polarizer 18) on a side (top side) of the light shielding layer (light shielding layer BM) away from the substrate (substrate SUBS), and a cover plate (cover plate CW) on a side (top side) of the polarizer (polarizer 18) away from the substrate (substrate SUBS). Han does not disclose wherein the cover plate is a flexible cover plate. However, Bok (e.g., Figs. 1-2) discloses a display device similar to that disclosed by Han, comprising a cover plate (cover plate 50; [0101]) on a side (top side) of the polarizer (polarizer OFL; [0138]) away from the substrate (substrate 100); wherein the cover plate is a flexible cover plate (cover plate 50; [0101]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bok to the display device of Han. The combination/motivation would be to provide a flexible display device integrated with an optical sensor.

13.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Han (US 20220067340 A1) in view of Bok (US 20210367020 A1) and further in view of Hatsumi (US 20220173174 A1).
Regarding claim 17, Han in view of Bok discloses the display device according to claim 16, but does not discloses wherein a fingerprint recognition period b of each of the pixel units satisfies the formula:            
                
                    
                        1
                        +
                        
                            
                                2
                                h
                                2
                            
                            
                                h
                                1
                            
                        
                    
                
                w
                1
                ≤
                b
            
        . However, Hatsumi (e.g., Figs. 1-5) discloses a display device similar to that disclosed by Han, wherein a fingerprint recognition period b of each of the pixel units satisfies the formula:            
                
                    
                        1
                        +
                        
                            
                                2
                                h
                                2
                            
                            
                                h
                                1
                            
                        
                    
                
                w
                1
                ≤
                b
            
        , wherein h1 is a distance between an upper surface of the fingerprint recognition components and an upper surface of the light shielding layer, h2 is a distance between the upper surface of the light shielding layer and an upper surface of the cover plate, and w1 is a diameter of the second imaging apertures (e.g., referring to Fig. 30-32 and [0470]-[0475] and [0455], L=200um, l=10um, p=2um, d=120um, Hatsumi teaches             
                
                    
                        1
                        +
                        
                            
                                2
                                L
                            
                            
                                l
                            
                        
                    
                
                p
                ≤
                b
            
        , wherein L is a distance between an upper surface of the fingerprint recognition components and an upper surface of the light shielding layer, l is a distance between the upper surface of the light shielding layer and an upper surface of the cover plate, p is a diameter of the second imaging apertures, and b is a fingerprint recognition period). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hatsumi to the display device of Han in view of Bok. The combination/motivation would be to increase a light collection efficiency, reduce unwanted light signal, and improve imaging quality of fingerprint sensing.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691